Citation Nr: 1704561	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  15-34 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to July 1995, with additional National Guard and Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction over the case has since been transferred to the RO in Columbia, South Carolina.

In July 2016, the Veteran and his spouse testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board acknowledges that the Veteran initially submitted a claim of entitlement to service connection for PTSD, only.  However, as multiple psychiatric diagnoses are of record, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The title page has been updated accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the Veteran's claim.

The Veteran was afforded a VA PTSD examination in May 2014, at which time he described two in-service stressors he believed initiated his current psychiatric symptoms.  First, he described fighting a fire that broke out aboard his ship in August 1988.  Second, he described being the victim of a sexual assault by a civilian a day or two after the fire, following an outing to a bar with other service members.  The VA psychiatrist who conducted the examination diagnosed the Veteran with bipolar disorder, but found that he did not meet the criteria for PTSD.  He opined that the Veteran's genetic risk for bipolar disorder, as evidenced by his family history, as well as the environmental stress that occurred around the time of his initial treatment for that condition, in approximately 2007 or 2008, at least as likely as not triggered his current psychiatric condition.  He also noted that he could not locate any treatment for physical assault or a psychiatric disorder in the Veteran's clinical records and that he could not locate records indicating the impairment of social or occupational functioning that was likely to follow a personal trauma.  However, evidence from sources other than the Veteran's service records may corroborate a personal assault, and the psychiatrist did not address statements and testimony provided by individuals who knew the Veteran at the time of his reported assault and who have asserted that his behavior changed around that time.  Furthermore, it appears the psychiatrist did not consider the Veteran's stressor of fighting a fire when determining whether the PTSD criteria were met.  In view of these oversights in the 2014 VA examination, an additional examination is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Additionally, it appears that the Veteran's complete service personnel records have not been obtained.  In that regard, the records currently associated with the claims file are largely related to the Veteran's Army National Guard and Reserve service following his discharge from active duty, and the records request submitted by the RO in August 2014 did not list the Veteran's full period of active duty service.  As any additional personnel records associated with the Veteran's period of active duty service may have direct bearing on the issue currently on appeal, an attempt to obtain those records must be made on remand.

Finally, the Veteran has reported that he received psychiatric treatment at a VA medical center (VAMC) in Michigan beginning in 2011 and that he has continued to receive VA treatment since moving to South Carolina.  Although he has submitted documentation of VA treatment he received in South Carolina in 2016, and although the September 2015 statement of the case (SOC) associated with this claim references review of Ann Arbor VAMC records dating from 2011 to 2015, complete VA treatment records from the South Carolina VAMC have not been sought, and the Ann Arbor records referenced in the SOC have not been associated with the claims file.  Thus, on remand, complete records from both facilities must be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete service personnel records for his period of active duty service from August 1986 to July 1995.

2.  Obtain all VA treatment records dating since 2011, to include any records associated with treatment at the VAMCs in Ann Arbor, Michigan, and Columbia, South Carolina.

If any of the foregoing Federal records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain them would be futile, and add it to the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

3.  Then, schedule the Veteran for a VA examination with a psychologist or psychiatrist to determine the nature and etiology of any diagnosed psychiatric disability, including PTSD.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify all current psychiatric disorders.  In doing so, please specifically discuss the psychiatric diagnoses of record, including but not limited to bipolar disorder, PTSD, and major depressive disorder.

In determining whether the Veteran meets the criteria for a specific psychiatric diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each diagnosed psychiatric disorder, is it at least as likely as not (50 percent probability or more) that the disorder had its onset in service, is related to the Veteran's reported in-service stressors (including fighting a fire on his ship and being sexually assaulted by a civilian a day or two later), or is otherwise related to service?  Please explain why or why not, specifically discussing whether the evidence of record, including the statements submitted by two individuals in January 2014 and the testimony provided by the Veteran's spouse during the 2016 Board hearing, indicates that a personal assault occurred in service.

(c) If the criteria for a diagnosis of PTSD are met, please specify the stressor(s) supporting the diagnosis.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

If the examiner diagnoses PTSD on the basis of a stressor for which credible supporting evidence is needed, the AOJ should undertake to obtain such evidence, to include by submitting inquiries to appropriate records repositories and by requesting additional information from the Veteran, if needed.

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




